Judgment in favor of plaintiff in the sum of $26,222.50 unanimously reversed on the law, on the facts and in the exercise of discretion, the verdict vacated, *707and a new trial granted, with costs to defendant-appellant, unless plaintiff stipulates to accept $15,000. In lieu of the award by verdict, in which event, the judgment is modified to that extent and affirmed as thus modified, with costs to defendant-appellant. In this personal injury negligence action, the jury verdict is excessive in its award of damages. A verdict in excess of the amount herein fixed is not warranted by the record. Settle order on notice. Concur — Breitel, J. P., Rabin, Eager and Bastow, JJ.